CaseCase
     9:19-cr-00037-RC-KFG
          4:19-mj-01880 Document
                           Document
                                 1 Filed
                                    4 Filed
                                         on 10/07/19
                                             10/02/19in Page
                                                        TXSD1 of
                                                              Page
                                                                 2 PageID
                                                                    1 of 3 #: 6




                     IN THE UNITED STATES DISTRICT COU T
                      FOR THE EASTERN DISTRICT OF TEXAS
                                                                                       United States Courts
                               LUFKIN DIVISION                                       Southern District of Texas
                                                                                              FILED

UNITED STATES OF AMERICA                     §              4:19mj1880                  October 07, 2019
                                                                                                
                                             §                                  David J. Bradley, Clerk of Court

v.                                           §
                                             §
ISMAEL MERINO MACHUCA

                                     INDICTMENT                          OCT - 2 2019
THE UNITED STATES GRAND JURY CHARGES:
                                                                 BY
                                                                 DEPUTY
                                       Count One

                                                  Violation: 8 U.S.C. § 1326(a) (Unlawful
                                                  Reentry by Removed/Deported Alien)

       On or about February 22, 2015, Ismael Merino Machuca, defendant, an alien

who had previously been deported or removed from the United States to Mexico on or

about October 20, 2009, was found in the Eastern District of Texas, said defendant not

having received the express consent of the Atto ey General and the Secretary of

Homeland Security, the successor, pursuant to United States Code, Title 6, for re¬

application for admission to the United States.

       In violation of 8 U.S.C. § 1326(a).




                                                   GRAND JURY FOREPERSON
JOSEPH D. BROWN
UNITED STATES ATTORNEY




ASSISTANT UNITED STATES ATTORNEY
CaseCase
     9:19-cr-00037-RC-KFG
          4:19-mj-01880 Document
                           Document
                                 1 Filed
                                    4 Filed
                                         on 10/07/19
                                             10/02/19in Page
                                                        TXSD2 of
                                                              Page
                                                                 2 PageID
                                                                    2 of 3 #: 7




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               LUFKIN DIVISION

UNITED STATES OF AMERICA §
                                           §
v.                           §                  CRIM. NO. 9:19-CR-          /
                                           §    Hon. Judge
ISMAEL MERINO MACHUCA §

                                NOTICE OF PENALTY

                                       Count One

Violation: Title 8, United States Code, Section 1326(a) [and (b)(1) and
             (b)(2), if applicable].

Penalty: Not more than two (2) years imprisonment, a fine not to exceed
            $250,000.00 or twice the pecuniary gain to the defendant or loss
            to the victim, or both; and supervised release of not more than one
            (1) year. See 8 U.S.C. § 1326(a).

             If the defendant s removal (deportation) was subsequent to a
             conviction for commission of three or more misdemeanors
             involving drugs, crimes against the person, or both; or a felony
             (other than an aggravated felony) - not more than ten (10) years
             imprisonment, a fine not to exceed $250,000.00 or twice the
             pecuniary gain to the defendant or loss to the victim, or both; and,
             supervised release of not more than three (3) years. See 8 U.S.C.
             §§ 1326(a) and (b)(1).

             If the defendant’s removal (deportation) was subsequent to a
             conviction for commission of an aggravated felony - not more than
             twenty (20) years imprisonment, a fine not to exceed $250,000.00
             or twice the pecuniary gain to the defendant or loss to the victim,
             or both; and, supervised release of not more than three (3) years.
             See 8 U.S.C. §§ 1326(a) and (b)(2).

Special Assessment: $100.00
Case 4:19-mj-01880 Document 1 Filed on 10/07/19 in TXSD Page 3 of 3
